AUliillN   ;a. -
    PRICE   DANIEL
    ATTOlwEY GEXERAI.
                                                March ll’,     1948

                Hon. Jamss C. ‘Martin                   Opinion No. V-518
                County Attorney
                County. of Nueces                       ‘Re:    Auth6rlty to purchase
                Corpus Christi,   Texas                         and operate a County
                                                                Tubercular, Hospital
                                                                from current fUnas.
                Attention:      Hon. Faire8      P. Wade
                Dear s*r:
                            Your request for an opinion of’thla   Depart-
                ment.relatlng   to the establishment   of a County Tubarcu-
                lar Hospital la aubsttintlally   aa foll~wgf
                              “I have baea ,eqursfsd  by the County
                        Judge of l’iuecea county, Texas, for an opln-
                        ion with regard to the authority    of the Com-
                        misaloner.9~ Court to purchase and operate
                        a County Tubercular Hospital ant2 pay all
                        costs out or. current fundd.
I
                              “First, ‘is it necesfiry    that an elec-
                        tion be held to authorize      the eritabliabnient’
                        of~such a hoapltal where it Is not ‘necessary
                        to Issue. b6+ds -for financing    the operation?
                        Second, can the Court appoint a Board of
                        Managers for stia$ hospital?
                             Arti&      4478, V. C. S.; reads,        ih park, .a8 fol-
                1oVs:
                              “The commissioner8 court of any county
                        shall have power to eatabllah a county hos-
                        pital an& to enlarge any existing      hospitals
                        for the c&re an&treatment      of persons suffer-
                        ing Prom any lllneps,   disease or injury,      sub-
                        ject to the provisions   of.thls   chapter.    . .
                           This DepartmenLln codatruing the foregoing
                statute held that unqualified    general power is conferred
                upon the Commiaslonerst Court to eatabliah asd to en-
                large hospitals  for,county   purposee,.although bonds are
Hon. James C. Martin,      page 2   (v-518)


not Issued or contemplated as provided under other Arti-
cles of the Title.  Opinions Nos. O-4569 and O-6433.
             Article   4493, V. C. S.,   is as follows:
            “Where no county hospital     Is now pro-
     vided for the purpose aforasald,       or where
     such provision:   Is inadequate,     the commis-
     slonera dourt of each aounty which may have
     a. city with a population of more than, ten
     thousand persons, withln alx months frog the
     time when such citg:shall     have attazlsed    such
     population,   such population to be akertaln-
     ed by such court in anoh manuer as may be de-
     termined upon resolution     thereof,   shall pro-
     vide for the erection    of such county hoapl-
     tal or hoapltals   as may be necessary for that
     purpose, and provide therein a room or rooms,
     OF wsrd or wards for the care of confinement
     ci8e8, and a room or rooms or ward or wards
     for tha temporary care of persons suffering




     Board of Health for good cause         shown. &
     jees rde’auate funds for the buildinn of
     said hoen&tal can.be derived from current
     funds Of the county available         for such DLW-
     a,~    issuance of county warrants and script,
     the cbmmiasionera court shall submit, either
     at a special election      called for the purpose,
     or at a regulars election,       the ‘proposition    of
     the issuance of county bonds for the purpose
     of bulldipg   such hoapltal.       If the proposl-
     tLon shall fail to receive-a        *joPity     vote
     at such election     said ~court may be reqtir-
     ed thereafter    at intervals     of not lees than
     twelve months, upon petition         of te’n per cent
     of the qualified     voters of said coiinty, to
      submit said proposition      until same shall re-
      ceive the requisite     vote,,authoMting      the ls-
      suance of the bonds. Id.         (Emphasis ours)
             In the case of 03lmpse v. Bexar County, 160
9. W. (26)    996, the cou& cited with approval Artlole
Hon. James C. Martin,        page 3   (V-518)          “‘,


4493,    stating:
              “The order for the band election    was
        passe& by :the E+mmW  Count; CommissIonera
        Court under tiuthoritg of 1 rt~lcle 4493, a
        $aM ot,Chepeor 5, T&tile 71, Vernoriss Ann.
         iv, Stats.,  vhlch is set .out ,in. the mar-
        &l.
              “th28 ordeFis    necesearlly  baaed up-
        on a iin4ing that the then existing     hos-
        pital faciXitiea   ~f?F the treakqnt   of
        tubezWSlos%a patZen,ta we=, ~Qaad~uate. ”
            AXthough dertaln portions     of the Act (Acts
1913 3 rd Leg., Chapter 39, p. 71) which is now Arti-
cle 447ifi et aeq. appear vague, nevertheless       the same
baa been’approvsb   &ad followed in Glimpse v. Dexar
County, anpra, It ir the opi+kn of thla Department
that the provisiona   oq the Act are sufficiently      broad
In bcope to furnlrh authority     for Nuecea County to es-
tablish a Tbberbuhr &a ltal,        pr@?lded the saw is In
compliance with &tiole     1 493.   Xnaaauch aa rour opinion
request refleqts   f&e establishment     of such a ,hospltal
from current funda, the costs far the purohaae would nec-
essarily  come from the Permanent Improvement Fund, and
kh&coa& of the operation and maintenance from the Oen-
          .
           Your first question Is answered In the nega-
tive inasmuch as Article   4493, V. C. S., authorizes the
establishment  of a Tubercular Hospital provided adequate
funds’ may be derived from aurrent funds and such a flnd-
ing la left to the sole discretion   of the Commissioners
Court as to the adequacy of buoh funds.
              Article    4479, V. C. S.,   provides,   in part,   as
f ollowat
                *When the aommlaaloners~ court shall
         have: acquired a i&te for such hospital     and
        .&a&l have aw$Med ctentraata for the net*
         amtry btildlngs      .arxl IWproyements t&W?een,
         it. shall .appMnt 8% neaPdent propeMg t&S-
        gaylag citizens      of Chre county who ahall aon-
         atltutr   a boaF8 of manager8 of oald horpitalr
         The termof    offlae    of each *e&er of said
         board !.shall be two pears, eXeept tbat in
        maklng      the fimt appoiritmente after thls Act
    Hon. James C. Martin,               page 4    (V-518)
.


           takes, effectthree members shall be appolnt-
           ed for one year and three members for two
           years ao that thereafter  three members of
           said’ioard will be appointed every two years
           . . .
                Under the above statute your second quest$on
    la ansvered In the affirmative.   The appointment of a
    Board of Managers should be In oompliance with the pro-
    vision8 of Article 4479, V. C. 9.
                                        SUMMARY
                    If the conditions   of Article 4493,
           V. 0. S;, are met, Rueoes County ie auth-
           orised to purchase and operate a County
           ‘ihberoular Hospital from ourrens funds,
           the necessity    for the eatabllahment there-
           of and the adequacy of funds to be Ueter-
           mined by the Commisslonera~~ Court.     Pur-
           sqant   to Artlo&e 4479, V. C. S., a, Roar8
           of Managers for such hos’pital mtly be ap-
           poInted.    Articles  4478 and 4493, V.. C.
           S.; Oll&ae v. Bexar County,160 Si W. ,(Rd)
           996.
                                                      Yours 6*er$truly,
                                                 A%9!ORIWX’dElyERALOF’TRiCAS




    Bwmr
                                                 BS
                                                       Assistant


                                                 APPROV&:


                                                 ziIk&%s&
                                                   ATTCRREYI3ERRRAL




                                    :   .
                           .   .   .’